NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


JARRETT C. BUCKLEY,                           )
                                              )
             Appellant,                       )
                                              )
v.                                            )       Case No. 2D15-5429
                                              )
JPMORGAN CHASE BANK, N.A.,                    )
                                              )
             Appellee.                        )
                                              )

Opinion filed October 5, 2016.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pinellas County;
Karl B. Grube, Senior Acting Circuit Judge.

Michael P. Fuino of Weidner Law, P.A.,
St. Petersburg, for Appellant.

Wm. David Newman, Jr. of Choice Legal
Group, P.A., Fort Lauderdale, for Appellee.


MORRIS, Judge.

             Jarrett C. Buckley appeals a nonfinal order entered on November 13,

2015, vacating a final order of dismissal entered on September 8, 2015. See Fla. R.

App. P. 9.130(a)(5). Buckley contends that the trial court improperly vacated the order

of dismissal, and JP Morgan Chase Bank, N.A., concedes error. See generally

Commonwealth Land Title Ins. Co. v. Freeman, 884 So. 2d 164 (Fla. 2d DCA 2004).
Accordingly, we reverse the nonfinal order and remand for the trial court to reinstate the

order of dismissal entered on September 8, 2015.

             Reversed and remanded.



BLACK and SLEET, JJ., Concur.




                                           -2-